DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 4 in the reply filed on 07/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 Line 8: The recitation “the shafts” lacks antecedent basis. It is unclear if the shafts includes the first and second shafts, the first, second, and third shafts, or some other combination of shafts. For the purpose of this Office Action the “shafts” will be interpreted as being the first, second, and third shafts.
Claim 4 Line 16: The recitation “the shaft at the middle” lacks antecedent basis. It is unclear if this is the first shaft, the second shaft, the third shaft, or a new claim element. For the purpose of this office action the “shaft at the middle” will be interpreted as the third shaft.
Claim 8 Line 8: The recitation “a furthest side” is indefinite. It is unclear what furthest is relative to (i.e. the base or some other portion of the manipulator).
Claims 5-6 and 9-10 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 7,101,363) in view of Beira et al. (US 10,092,359).
Regarding Claim 1, Nishizawa discloses a joint structure of a manipulator (see Fig. 1), comprising: 
First (13) and second (4) swiveling members that are coupled to each other so as to be able to swivel with respect to one another via a rolling contact (see Fig. 3).
First and second shafts (8a, 8b) that are parallel to each other (see Fig. 2), and define bending joints such that the first swiveling member is configured to swivel around the first shaft so as to be disposed at an angle with respect to the second swiveling member (see Figs. 2 and 3), and the second swiveling member is configured to swivel around the second shaft so as to be disposed at an angle with respect to the first swiveling member (see Figs. 2 and 3). 
Pulleys (6a-6g) that are rotatably supported around the first and second shafts (see Fig. 2), a wire (3a-3d) being wound around each of the pulleys (see Fig. 3). 
A connector (9a, 9b, 10, 11, 12) that is attached to the first and second shafts so as to be able to swivel about a respective longitudinal axis of the first and second shafts (see Figs. 2 and 3), the connector including: 
Supports (9a, 9b) that are disposed on axial ends of the first and second shafts (see Figs. 1-2), so as to sandwich the pulleys therebetween in a direction of the longitudinal axis (see Figs. 1-2).
Nishizawa does not disclose a beam extending between the supports to couples the support to each other.
However, Beira which is directed to a similar cable articulated joint, teaches providing a beam portion (see Examiner’s annotated version of Beira’s Figure 12, hereinafter “Figure A”) to connect two supports (see Figure A) to couple the supports to each other at a position between the first and second shafts).

    PNG
    media_image1.png
    560
    677
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the two supports of the joint structure disclosed in Nishizawa with a beam as taught in Beira to allow for a greater clamping and support of the supports, pulleys and shafts, by forming bother supports as a single linked piece rather than using the thinner pivot shafts for performing this function. 
Regarding Claim 3, Nishizawa further discloses the joint structure according to claim 1, wherein: the first and second swiveling members further comprise rolling parts (4a, 13a) at which the swiveling members are brought into a rolling contact with each other (see Figs. 1-2), and the first and second shafts are respectively disposed at first and second rolling center of the rolling parts of the first and second swiveling members (see Figs. 2-3).
Regarding Claim 7, Nishizawa further discloses the joint structure according to claim 1, wherein the first and second swiveling members are sandwiched between at least two of the supports of the connector in the direction of the longitudinal axis (see Figs. 1-2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 7,101,363) in view of Beira et al. (US 10,092,359) and Nakayama et al. (US 2019/0313882).
Regarding Claim 2, The Combination does not suggest a second beam coupling the supports. However, Nakayama teaches in a similar cable articulated joint, teaches providing a bridge providing two beams that are coupled to opposite sides of the supports at a position between the first and second shafts in a direction orthogonal to the longitudinal axis of the first and second shafts (see Fig. 6, showing the flat sided supports are connected by two curved beams on the left and right sides as the figure is oriented, and that the beams extend in an axial manner between the first and second shafts, and accordingly is orthogal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the two supports of the joint structure disclosed in Nishizawa with a two beams as taught in Nakayama to allow for a greater clamping and support of the supports, pulleys and shafts, by forming bother supports as a single linked piece rather than using the thinner pivot shafts for performing this function, and to further provide balance against bending in both directions of the joint structure.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 7,101,363) in view of Beira et al. (US 10,092,359) and Hyodo et al (US 10,413,164).
Regarding Claim 4, Nishizawa further discloses the joint structure according to claim 1, wherein: the first and second swiveling members further comprise rolling parts (4a, 13a) at which the swiveling members are brought into a rolling contact with each other (see Figs. 1-2) with the first shaft disposed at  a rolling center of the rolling part of the first swiveling member (see Figs. 1-2), and the second shaft disposed at a rolling center of the rolling part of the second swiveling member (see Figs. 1-2)
Nishizawa does not disclose that the joint structure according to claim 1 further has a third shaft parallel to the first and second shafts.
However, Hyodo which is direction to a similar cable articulated joint, teaches providing a first swivel member (11) and a second swivel member (12) with a first shaft (see Fig 4, showing a shaft centered at the rotation center of the first swivel member), a second shaft (see Fig. 4, showing a shaft centered at the rotations center of the second swivel member), and a third shaft (see Fig. 4, showing two such shafts located on link 13, either of which can be the third shaft), where the three shafts are parallel to one another (see Fig. 4).
Where the first and second swivel members have a rolling part (see Fig. 4, showing a rolling part on element 11 that rolls with element 13, and a rolling part on element 12 that rolls with element 13, and elements 11 and 12 are accordingly in rolling contact with each other through element 13). Wherein the shafts are disposed at one of three locations: a rolling center of the rolling part of the first swiveling member (see Fig. 4, showing a shaft that is the rolling center for first swivel member 11), a rolling center of the rolling part of the second swiveling member (see Fig. 4, showing a shaft that is the rolling center for second swivel member 12), and in between the rolling centers of the rolling parts of the first and second swiveling members (see Fig. 4, showing the third shaft attached to element 13, being located between the two), the connector (21) being configured so as to be able to swivel with the shaft at the middle (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the joint structure disclosed in Nishizawa with a third shaft between the first and second shafts as taught in Hyodo to provide greater turning ability of the grip portion located at the end of the joint structure, thereby allowing for better control and greater angles in using the manipulator.
Regarding Claim 5, the Combination further suggest the joint structure according to claim 4, wherein the first and second shafts are disposed at a respective rolling center of the rolling parts of the first and second swiveling members (see Hyodo Fig. 4), and the third shaft is disposed in between the first and second shafts (see Hyodo Fig. 4).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 7,101,363) in view of Beira et al. (US 10,092,359) and Galinson (US 2015/0343649).
Regarding Claim 8, Nishizawa discloses a manipulator (see Title) comprising: 
A grip (14) that is provided at a tip end of an elongate insertion part (17) (see Fig. 1).
A first joint (8a) and a second joint (8b) that are aligned in series between the insertion part and the grip (see Fig. 1) and that have the joint structure according to claim 1 (see above for the rejection of claim 1), wherein: 
The first joint is disposed on a furthest side at the tip end (see Fig. 1), and the second joint is disposed on a base end side (see Fig. 1, note that the base side is the side that element attaches to, such as handles or a robot arm).
Nishizawa does not disclose the relative swiveling angles of the first and second joints.
However, Galinson teaches in a cable articulated manipulator proving for a greater rotational angle closer to the tip of the manipulator as compared to a base (see Fig. 2, showing that due to the different sizes of the disks that make up the joint, that the smaller disks associated with the tip would allow for a greater angle to be achieved as compared to the base).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the manipulator disclosed in Nishizawa with a greater angle at the tip (i.e. the first joint) than at the base (i.e. the second joint). As taught in Galinson to provide for greater control and dexterity of the manipulator at the grip portion.
In the resulting Combination it necessarily follows that for there to be greater turning at the tip compared to the base that the first joint is configured to swivel at an angle that is greater than a swiveling angle of the second joint, and since the first and second joints can move in both directions equally, that this is in a direction opposite to a direction in which the second joint swivels.
Regarding Claim 9, Nishizawa further discloses the manipulator according to claim 8, further comprising: a third joint (7) that is adjacent to the first joint or the second joint (see Fig. 3 showing adjacent to both joint, and closest to the first joint) and that is configured to swivel in a direction perpendicular to a swiveling direction of the first joint and the second joint (see Fig. 3), wherein the following conditional expressions are satisfied: X2 ≥ X1 > X3.
Where: X1 is a distance between the first joint and the second joint (see Fig. 3), X2 is a distance between the first joint and a base end of the grip (see Figs. 3 and 9), X3 is a distance between the third joint and the first joint or the second joint that is closer to the third joint (see Fig. 3).
Regarding Claim 10, Nishizawa further discloses the manipulator according to claim 8, wherein the second joint is able to swivel at an angle of 45 degrees or more (see Fig. 3, showing that the second joint can pivot at least 45 degrees in each direction for a total of 90 degrees).

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658